MARCUS, Justice
(dissenting).
The contract provides that in “addition” to furnishing legal services, plaintiff attorney agrees to “advance all costs and expenses” necessary to prosecute the case to a “proper conclusion.” It further provides that in addition to furnishing legal services and “advancing” all costs and expenses plaintiff attorney may retain the services of any experts, etc. whose services are deemed necessary to prosecute the claim to a proper conclusion. In consideration of plaintiff attorney performing said legal services and “advancing the necessary costs and expenses” required to prosecute the claim to a proper conclusion, client agrees to pay plaintiff attorney certain percentages of any settlement depending on the point at which the settlement is made. Finally, the client agrees that plaintiff attorney is entitled to recover and receive in “addition” to any fee earned under the contract, the amount of “all costs, disbursements and expenses” incurred by plaintiff attorney in prosecuting the case to a “proper conclusion.”
Under the language of this contract, I consider that recovery by plaintiff attorney for “legal services” is dependent on the recovery of funds in settlement of the claim, whereas recovery of “costs, disbursements and expenses” incurred is dependent on prosecuting the case to a “proper conclusion.” It is clear that costs, disbursements and expenses are only “advanced” by plaintiff. Moreover, I consider that plaintiff prosecuted the case to a “proper conclusion” by obtaining a judgment in favor of her client. Accordingly, plaintiff should be entitled to recover her expenses ($481.83).
I respectfully dissent.